COX, J.
Action upon a promissory note for five hundred dollars which plaintiff claims to have purchased from the payee therein for value before maturity. The defense was that the note was procured by fraud, and that plaintiff was not an innocent holder for value.
The fraud alleged by defendant in his answer was that E. A. P. Playnes, payee in the note, came to defendant’s home in Glover, Iron county, Missouri, and there represented to him that he, Haynes, had organized what was known as the E. A. P. Haynes Investment Company of the city of Saint Louis, and that the said company had a paid up capital of twenty-five thousand dollars and that the purpose and business of said corporation was to do a large investment and loan business in the locality of Glover, in Iron county, and that the same would be of an immense advantage financially and commercially to the said Scoggins. That relying upon these representations he was induced to sign the note in suit and that these representations were false and that the organization of the company ‘by Haynes was not in good faith, but fraudulent from its inception.
The case was tried before the court without a jury, finding in favor of plaintiff and judgment accordingly and defendant has appealed. The only dec*345laration of law asked was a demurrer to the testimony by defendant at the close of plaintiff’s testimony, and a peremptory declaration to find for defendant, at the close of all the testimony. The only question for review here is whether or not the finding of the court is warranted by the testimony.
Without setting out the testimony in detail it is sufficient to say that there was substantial testimony to support defendant’s defense, and also substantial testimony to support the claim of the plaintiff that he was an innocent purchaser for value before maturity of the note in suit. The trial court heard the testimony and found the issues in favor of plaintiff. This is binding upon us and there is nothing left for us to do but to affirm the judgment, and it is so ordered.
All. concur.